Citation Nr: 0723965	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and M.G.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2006, the Board remanded 
the veteran's claim for additional development.


FINDING OF FACT

The veteran does not have a hip disability that is 
attributable to his active military service and no 
relationship has been established between the veteran's hip 
disability and his service-connected shrapnel wound residuals 
of the low back.


CONCLUSION OF LAW

The veteran does not have a hip disability that is the result 
of disease or injury incurred in or aggravated during active 
military service; nor is a hip disability the result of, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through August 2001 and October 2006 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his service connection claim.  Pursuant to the 
Board's remand, the October 2006 letter notified the veteran 
of the criteria for establishing secondary service 
connection, assigning a disability rating, and assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
February 2007, which followed the October 2006 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2001 and October 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The veteran was also told to provide VA with any 
evidence or information in his possession pertaining to his 
claim that had not previously been considered.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  The veteran has also submitted 
private treatment records from L.E.F., M.D.  He did not 
submit additional evidence after the October 2006 
notification letter.  In December 2001, the veteran was 
provided a VA orthopedic examination, the report of which is 
of record.  Additionally, the veteran was afforded a hearing 
before the Board in July 2006, the transcript of which is 
also of record.  

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2006).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Under 38 C.F.R. § 3.310 (2006), service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the ruling in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  

The veteran contends that his hip disability is secondary to 
his service-connected shrapnel wound residuals of the low 
back.  A review of the veteran's service medical records does 
not reveal any complaints of or treatment for symptoms of a 
hip disability.  Entrance and separation examinations were 
normal regarding the hip.  March 1968 entries note a shrapnel 
wound of the back.  The dressing of the wound was changed on 
several instances and he returned to active duty.

There are no post-service medical records from the time of 
the veteran's separation from active military service until 
December 2000.  At that time, the veteran was seen by L.E.F., 
M.D., for complaints of right hip pain.  The pain had really 
troubled the veteran over the previous six months.  In 
January 2001, Dr. L.E.F. diagnosed the veteran with avascular 
necrosis in the right hip by MRI and x-rays.  The right hip 
disability was significant for severe limitation of motion of 
the hip with severe pain.  Dr. L.E.F. stated that the veteran 
had a significant collapse of the right hip and the left side 
was not far behind.

In December 2001, the veteran underwent VA orthopedic 
examination.  His main complaints were with respect to his 
hips and not his back.  The veteran reported that he did not 
have low back pain but he had pain in the hips that caused 
him low back pain when he bent forward.  It was noted that 
the veteran used a cane to walk due to the hip pain.  The 
veteran reported that he had worked as an automotive salesman 
for the past 30 years and had not lost any time at work in 
the last year due to hip pain.  The examiner diagnosed the 
veteran with low back pain secondary to avascular necrosis of 
the hips.

The veteran also underwent an examination in December 2001 
concerning the residual scars of the shrapnel wound from 
service.  The examiner found a one inch by one-fourth inch 
elliptical scar close to the T-10 spinous process.  VA 
treatment records from the Alexandria VAMC show regular 
treatment for bilateral hip pain.  Entries noted that the 
veteran underwent right hip surgery and that he was awaiting 
left hip surgery.

A July 2002 note from Dr. L.E.F. indicates that the veteran 
underwent surgery on his right hip.  In a February 2003 
letter, Dr. L.E.F. stated that the veteran's back injury had 
worsened and it had contributed to his avascular necrosis of 
the hips.  Dr. L.E.F. emphasized that the veteran's back 
condition moderately contributed to his escalating hip 
problems, with worsening degenerative changes to his back.  
Dr. L.E.F. also stated that the veteran's back problem would 
worsen because of the hips.

Based on the medical evidence, the Board finds that the 
veteran's hip disability is not proximately due to or the 
result of service-connected disability.  In fact, after a 
review of the claims file, the December 2001 VA examiner 
conversely found that the veteran's hip disability caused his 
low back pain.  The only medical evidence that links the 
veteran's avascular necrosis of the hips to his back is the 
February 2003 letter from Dr. L.E.F.  Significantly, the 
veteran's hip disability is linked to the veteran's back 
condition, which is termed as degenerative changes.  However, 
the veteran is not service-connected for degenerative changes 
of any segment of the back.  He is service-connected for 
shrapnel residuals, namely the scar.  The evidence has not 
suggested that the veteran has degenerative changes in his 
back as result of the shrapnel wound.  Significantly, Dr. 
L.E.F. fails to refer to the scar or the shrapnel injury in 
any manner.  Even if Dr. L.E.F.'s statement that the 
veteran's degenerative back condition caused or aggravated 
his hip disability is presumed accurate, the veteran's hip 
disability would have been proximately caused or aggravated 
by a nonservice-connected disability.  Consequently, 
38 C.F.R. § 3.310 is not helpful to the veteran because his 
current hip disability is not related to a service-connected 
disability.  Thus, service connection is not warranted on a 
secondary basis.  (The veteran is also service-connected for 
post-traumatic stress disorder (PTSD).  There is no 
indication in the record, nor has the veteran contended, that 
his hip disability is a result of his PTSD.)

Service connection is also not warranted on a direct basis.  
Although a current disability is shown in avascular necrosis 
of the hips, there is no competent medical evidence linking 
the veteran's hip disability to his active military service.  
Additionally, there is no evidence that the veteran suffered 
an event, injury, or disease in service relating to the hip.  
The Board notes that the veteran was awarded the Purple Heart 
and Combat Infantry Badge.  These awards are indicative of 
engaging in combat with the enemy.  While VA is obligated to 
take lay testimony of a combat-related injury or disease as 
sufficient proof of service incurrence, see 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), the veteran has not 
presented any testimony of an in-service hip injury or 
disease.  Thus, service incurrence of an event, injury, or 
disease involving the hip is not shown.  Because there is no 
evidence of an in-service incurrence or aggravation of a hip 
disease or injury, or medical evidence of a nexus between the 
current hip disability and an in-service disease or injury, 
service connection is not warranted.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

The Board also notes that there is no objective evidence that 
a chronic hip disability like arthritis manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, there is 
no evidence of a hip disability until December 2000, which 
was over 30 years after service.  Even then, arthritis was 
not shown; he had avascular necrosis.  Thus, service 
connection is not warranted for a hip disability on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his hip disability is related to 
his service-connected disability or his time in service or, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a hip disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a hip disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


